IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

DANIEL R. LONERGAN,                   NOT FINAL UNTIL TIME EXPIRES TO
                                      FILE MOTION FOR REHEARING AND
      Appellant,                      DISPOSITION THEREOF IF FILED

v.                                    CASE NO. 1D16-0523

JULIE JONES, SECRETARY,
FLORIDA DEPARTMENT OF
CORRECTIONS,

      Appellee.

_____________________________/

Opinion filed June 6, 2016.

An appeal from the Circuit Court for Leon County.
James C. Hankinson, Judge.

Daniel R. Lonergan, pro se, for Appellant.

Pamela Jo Bondi, Attorney General, and Kenneth S. Steely, General Counsel,
Florida Department of Corrections, Tallahassee, for Appellee.




PER CURIAM.

      DISMISSED. Fla. R. App. P. 9.420(a)(2); see Rivera v. Dep’t of Health, 177

So. 3d 1 (Fla. 1st DCA 2015).

LEWIS, BILBREY, and WINOKUR, JJ., CONCUR.